The opinion of the court was delivered by
Duncan, J.
This is the same in principle, as the preceding case, with the additional circumstance, that the deputation was produced, but the subscribing witness did not attend, to prove the execution of the instrument; and evidence was admitted of M‘Clure’s acting as deputy of the coroner in other instances; and this held to be proof of a general deputation. For the reasons assigned in the former case, I am of opinion this judgment should be reversed, and a venire facias de novo awarded.
Judgment reversed', and a venire facias de novo awarded.